DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "43" have both been used to designate the tobacco tar guide seat.  
In Figure 28, which is showing a tower-shaped spring and a cylindrical spring, the reference number "1" for the shell is pointing at the tower-shaped spring.  
Also in Figure 28, the reference number "60" is not described in Detailed Description of the Embodiments.
"a first gap" recited in claim 50, "a second gap" recited in claim 51, and "a third gap and a fourth gap" recited in claim 55 are not assigned with corresponding reference numbers and not identified with lines pointing at these four gaps. 
"a hollow cavity" of the atomizing core shell recited in claim 49, lines 3-4 is assigned with corresponding reference number and not identified with a line pointing at the hollow cavity.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities: 
Page 17, lines 16-17 describe, "a cigarette cartridge connecting sleeve 62", but Page 24, lines 19-20 describe, "a cigarette cartridge connecting joint 62".  The applicant should use the same terminology for the same reference number consistently throughout the specification for clear understanding.  
Page 17, line 27 describes, "The pressing device", which is not assigned with a reference number.  Therefore, this pressing device cannot be identified and located in the drawings.  
Page 18, line 15, it seems that "the vent hole 1" should be -- the vent hole 33 --.  
Page 18, line 6, the examiner suggests the applicant to change "the suction nozzle" to -- the suction nozzle 2
Page 19, lines 14-15 describe, "a sealed shell 41", and line 15 describes, "the shell 41", and line 19 describes, "the tobacco tar cup shell 41".  The applicant should use the same terminology for the same reference number consistently throughout the specification for clear understanding. 
It seems that "the tobacco tar guide seat 43" described on Page 21, lines 27 and 28 should be -- the tobacco tar guide seat 3 --. 
Page 22, line 1 describes, "the recessed portion", which is not assigned with a reference number.  Therefore, this recessed portion cannot be identified and located in the drawings.
Page 23, line 26, it seems that "a funnel-shaped tower-shaped spring 58" should be -- a funnel-shaped or tower-shaped spring 58 --.
Page 24, line 30, the examiner suggests the applicant to either delete or change the phrase "in claim 4 or 5 is adopted" because the original claims 1-36 in the present application have been cancelled.  Therefore, claims 4 and 5 no longer exist in the present application.  
Page 26, line 10, the first occurring abbreviation "PCB" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the ultrasonic atomizing sheet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  In line 11, the ultrasonic atomizing sheet is suddenly introduced without any structural relationship with the elements recited in lines 1-11.
Claim 37 recites the limitation "the axis" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Lines 15-16 recite, "the axis of the tower-shaped spring", which inherently has at least three different axes, commonly x-axis, y-axis, and z-axis.  Therefore, it is not clear which axis is "the axis" that line 15 is reciting.  
Claim 46, line 2 recites, "an ultrasonic atomizing sheet".  However, claim 37, line 11 also, recites, "the ultrasonic atomizing sheet".  Therefore, it is not clear whether these two ultrasonic atomizing sheets are the same element or two different elements.  
Claim 49, line 4 recites, "an ultrasonic atomizing sheet".  However, claim 46, where claim 49 is depended on through claims 47 and 48, also recites, "an ultrasonic atomizing sheet".  Furthermore, the independent claim 37, where claim 46 is depended on, also recites, "the ultrasonic atomizing sheet" in line 11.  Therefore, the limitations 
Claim 55, line 16 recites, "a third gap" and line 20 recites, "a fourth gap".  Because claim 55 is depended on claim 50, claims 50 and 55 only recite, a first gap (recited in claim 50) and third and fourth gaps (recited in claim 55).  Therefore, it is not clear how can there be third and fourth gaps without a second gap.  Since claim 51 recites, "a second gap", it seems that claim 55 should be depended on claim 51 instead of claim 50.  
The claims have not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Allowable Subject Matter
Claim 37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831